Citation Nr: 9901606	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-02 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to restoration of a 30 percent rating for the 
service-connected pulmonary sarcoidosis.  

2.  Entitlement to an increased rating for the service-
connected pulmonary sarcoidosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran had verified active duty service from September 
1992 to October 1993 with prior active service of 4 years, 2 
months and 10 days.  

In a March 1994 rating decision by the RO, the veteran was 
granted service connection for pulmonary sarcoidosis with an 
assigned rating of 30 percent, effective on October 12, 1993.  
The veteran initiated an appeal from this decision by filing 
a notice of disagreement in April 1994.  

Subsequently, in March 1996, the RO proposed to reduce the 30 
percent rating to 10 percent.  A May 1996 rating decision 
implemented the proposed reduction and set September 1, 1996, 
as the effective date for the assignment of the 10 percent 
rating.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  By a March 1994 rating action, service connection was 
granted and a 30 percent rating was assigned for sarcoidosis, 
effective on October 12, 1993.  

3.  The RO complied with the provisions of 38 C.F.R. § 3.105 
(1998), when it issued a proposal for reduction of the 30 
percent evaluation in March 1996, and apprised the veteran of 
the May 1996 determination to proceed with the reduction.  

4.  The entire recorded history of the veterans problems 
with the service-connected sarcoidosis and the VA 
examinations reflect that he is likely experiencing moderate 
symptomatology with considerable pulmonary fibrosis and 
moderate dyspnea on slight exertion, confirmed by pulmonary 
function tests; severe disablement is not demonstrated.  

5.  The veterans service-connected pulmonary sarcoidosis is 
not shown to be manifested by pulmonary involvement requiring 
systemic high dose (therapeutic) corticosteroids for control; 
a FEV-1 of 40- to 55-percent predicted, or FEV-1/FVC of 40 to 
55 percent, or DLCO (SB) of 40- to 55- percent predicted or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit); or severe symptomatology with 
extensive fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health. 



CONCLUSIONS OF LAW

1.  Restoration of the 30 percent rating assigned for the 
service-connected sarcoidosis is warranted. 38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.102, 4.7, 4.97 including Diagnostic Code 6802 (1996); 38 
C.F.R. §§ 3.102, 4.7, 4.97 including Diagnostic Code 6846 
(1998).  

2.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected pulmonary sarcoidosis 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 4.7, 4.97 including 
Diagnostic Code 6802 (1996); 38 C.F.R. §§ 3.102, 4.7, 4.97 
including Diagnostic Code 6846 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when considered warranted by the evidence, but only after 
following certain procedural guidelines.  See also 38 C.F.R. 
§ 4.1 (a disability may require re-ratings over time in 
accordance with changes in law, medical knowledge and the 
veterans condition).  As noted, the veteran was notified in 
March 1996 of the ROs intent to reduce the 30 percent rating 
in effect for his sarcoidosis to 10 percent.  Thereafter, he 
was afforded the opportunity to have a predetermination 
hearing and given at least 60 days in which to present 
additional evidence.  See 38 C.F.R. § 3.105(e).  

Although the veteran submitted a statement which asserted 
that he had not received notification of the proposed 
reduction until June 1996, there is a presumption of 
regularity of government action that is recognized, which 
may only be overcome by clear evidence of irregularity.  See 
Ashley v. Derwinski, 2 Vet. App. 62 (1992).  When a letter is 
sent to the veteran's correct address it is presumed that the 
veteran received the letter.  See YT v. Brown, 9 Vet. App. 
195 (1996).  A statement of nonreceipt of a properly mailed 
letter alone is insufficient to rebut the presumption of 
regularity.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

Final action to reduce the 30 percent rating was taken 
pursuant to 38 C.F.R. § 3.105(e) in May 1996, effective on 
September 1, 1996.  The veteran was informed of the decision 
by letter dated in June 1996.  Consequently, it appears that 
the RO did follow the procedures required under 38 C.F.R. 
§ 3.105(e)--the veteran was notified of his rights, given an 
opportunity for a hearing and time to respond, and the 
reduction was made effective no sooner than permitted (the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final action expires.).  
38 C.F.R. § 3.105(h)(2)(i).  The reductions, taken within 
less than five years of the award of the 50 percent ratings, 
are not strictly governed by the provisions of 38 C.F.R. 
§ 3.344 regarding stabilization of ratings.

Having decided that the process required to reduce the 
veterans ratings was correctly followed by the RO, the Board 
must determine whether, given the available evidence, such a 
reduction was warranted or whether the rating should be 
restored to the previously assigned level.  To ignore the 
specific nature of the disability experienced by the veteran 
when assigning a rating violates certain essentials of 
rating.  There must be an accurate description of the 
disabling condition, with consideration being given to the 
whole recorded history such that each of the elements of the 
disability to be rated are correctly set forth.  38 C.F.R. 
§§ 4.1, 4.2.

Regarding the service-connected sarcoidosis, a 30-percent 
rating was assigned, effective on October 12, 1993, based in 
part on findings contained in a May 1993 report compiled for 
consideration by the Medical Board.  According to the report, 
at that time, the veteran was continuing on steroid therapy 
and had recent pulmonary function tests which demonstrated a 
Forced Expiratory Volume in one second (FEV-1) at 45 percent 
predicted, a Forced Vital Capacity (FVC) at 61 percent 
predicted and a Diffusion Capacity of the Lung for Carbon 
Monoxide (DLCO) at 91 percent predicted.  His prognosis was 
said to be guarded since the veteran had been steroid 
dependent.  Although it was noted that the veteran would most 
likely be weaned from steroid use, further flare-ups of his 
symptoms were expected.  As such, it was recommended that the 
veteran be separated from service in the U.S. Coast Guard.  

Based on a review of the veterans service medical records, 
the RO granted service connection for pulmonary sarcoidosis 
and assigned a 30 percent rating for moderate dyspnea on 
slight exertion with results confirmed by pulmonary function 
tests in accordance with 38 C.F.R. § 4.97, Diagnostic Code 
6802 (1996).  

The veteran was afforded a VA examination in January 1996, 
the findings of which were apparently used as the basis for 
the proposed reduction in the rating.  At that time, the 
veteran reported that he had been tapered off steroids 
completely for approximately seven months, but continued to 
experience intermittent exertional shortness of breath and 
fatigue.  Chest x-ray studies revealed findings of bilateral 
hilar prominence due to lymphadenopathy, interstitial changes 
in the lower lung fields and some fibrotic fibrocystic 
changes present in the left upper lobe when compared to x-ray 
study completed in May 1995.  Although pulmonary function 
tests were ordered, it was noted that the veteran failed to 
report for them.  In a statement submitted by the veteran, he 
explained that he did report for the tests, but that they 
were not conducted because the equipment was not working 
properly.  He indicated that the tests were supposed to have 
been rescheduled.

The veteran most recently underwent a VA examination in 
November 1997.  At that time, he complained of shortness of 
breath on exertion and explained that walking a couple of 
blocks or climbing two staircases would produce his symptoms.  
He also reported intermittent coughing.  Pulmonary function 
tests showed an FEV-1 at 60 percent predicted, an FVC at 67 
percent predicted and an FEV-1 by FVC at 72 percent.  The 
examining physician noted that these tests were abnormal and 
revealed moderate restrictive lung disorder.  Chest x-ray 
studies showed interstitial fibrotic changes with left and 
right hilar adenopathy consistent with Stage II sarcoidosis.  

The veteran's service-connected pulmonary sarcoidosis is 
currently rated as 10 percent disabling under the provisions 
of 38 C.F.R. § 4.97, Diagnostic Code 6802 (1996); however, 
those provisions were changed, effective on October 7, 1996.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  The RO considered the newer rating 
criteria in making its decision and the Board will also 
consider both the old and new rating criteria and apply that 
criteria which is more favorable to the veteran.  

The general rating formula for sarcoidosis under the new 
rating criteria is as follows:  A 100 percent evaluation 
requires cor pulmonale, or; cardiac involvement with 
congestive heart failure, or; progressive pulmonary disease 
with fever, night sweats and weight loss despite treatment.  
A 60 percent evaluation is for pulmonary involvement 
requiring systemic high dose (therapeutic) corticosteroids 
for control.  A 30 percent evaluation requires pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids.  A 
noncompensable rating is assigned for chronic hilar 
adenopathy or stable lung infiltrates without symptoms or 
physiologic impairment.  In addition, the active disease or 
residuals can be rated as chronic bronchitis under Diagnostic 
Code 6600 and any extra-pulmonary involvement under the 
specific body system involved.  38 C.F.R. § 4.97, Diagnostic 
Code 6846 (1998).

The general rating formula for bronchitis is as follows:  A 
10 percent evaluation requires a FEV-1 of 71- to 80-percent 
predicted; or FEV-1/FVC of 71 to 80 percent; or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) 66- to 80-percent predicted.  A 30 percent 
evaluation is for assignment on showing of FEV-1 of 56- to 
70-percent predicted; or FEV-1/FVC of 56 to 70 percent; or 
DLCO (SB) 56- to 65- percent predicted.  A 60 percent 
evaluation requires a FEV-1 of 40- to 55-percent predicted; 
or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) of 40- to 55- 
percent predicted; or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
rating is assigned for FEV-1 less than 40 percent of 
predicted value; or FEV-1/FVC less than 40 percent; or DLCO 
(SB) less than 40-percent predicted; or maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption; or cor 
pulmonale (right heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by Echo or 
cardiac catheterization); or episode(s) of acute respiratory 
failure; or requires outpatient oxygen therapy.  38 C.F.R. 
§ 4.97, Diagnostic Code 6600 (1998).  

The general rating formula under the old rating criteria (as 
analogized to pneumoconiosis) is as follows: A 10 percent 
evaluation is warranted for sarcoidosis which is definitely 
symptomatic with pulmonary fibrosis and moderate dyspnea on 
extended exertion.  A 30 percent rating requires moderate 
symptomatology with considerable pulmonary fibrosis and 
moderate dyspnea on slight exertion, confirmed by pulmonary 
function tests.  A 60 percent evaluation requires severe 
symptomatology with extensive fibrosis, severe dyspnea on 
slight exertion with corresponding ventilatory deficit 
confirmed by pulmonary function tests with marked impairment 
of health.  A 100 percent rating is assigned for pronounced 
symptoms with extent of lesions comparable to far advanced 
pulmonary tuberculosis or pulmonary function tests confirming 
a markedly severe degree of ventilatory deficit; with dyspnea 
at rest and other evidence of severe impairment of bodily 
vigor producing total incapacity.  38 C.F.R. § 4.97, 
Diagnostic Code 6802 (1996).

In reviewing the medical evidence of record in light of the 
whole recorded history, the Board finds that restoration of 
the 30 percent rating is appropriate under both the new and 
old criteria.  The report of the most recent VA examination 
indicated that the veteran continued to demonstrate abnormal 
pulmonary function tests revealing moderate restrictive lung 
disorder.  

In addition, chest x-ray studies showed interstitial fibrotic 
changes with left and right hilar adenopathy consistent with 
Stage II sarcoidosis.  Furthermore, the pulmonary function 
tests revealed a FEV-1 at 60-percent of the predicted value 
which is consistent with a 30 percent rating under the rating 
criteria for chronic bronchitis.  38 C.F.R. § 4.97, 
Diagnostic Code 6600 (1998).  

While the evidence is sufficient to support a 30 percent 
evaluation, it does not support a rating higher than 30 
percent.  It has not been demonstrated that the effects of 
the symptoms related to the service-connected sarcoidosis 
resulted in a FEV-1 of 40- to 55-percent predicted; or FEV-
1/FVC of 40 to 55 percent; or DLCO (SB) of 40- to 55- percent 
predicted; or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  38 C.F.R. § 4.97, 
Diagnostic Code 6600 (1998).  Nor has it been demonstrated 
that the veterans symptomatology consists of pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control.  38 C.F.R. § 4.97, Diagnostic 
Code 6846 (1998).  

In addition, it has not been shown that the veterans 
pulmonary sarcoidosis consists of severe symptomatology with 
extensive fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  38 C.F.R. 
§ 4.97, Diagnostic Code 6802 (1996).  As such, the Board 
finds that a rating in excess of 30 percent is not warranted.  



ORDER

Restoration of a 30 percent rating for the service-connected 
pulmonary sarcoidosis is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



An increased rating higher than 30 percent for the service-
connected pulmonary sarcoidosis is denied.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
